THE STATE OF TEXAS
                                         MANDATE
TO THE 5TH DISTRICT COURT OF BOWIE COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 9th
day of March, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Steven Morgan, Appellant                                  No. 06-14-00199-CR

                   v.                                     Trial Court No. 10F00084-5

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the order of the court
below. We affirm the order of the trial court.
       We note that the appellant, Steven Morgan, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 6th day of May, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk